DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 33, 36-37, 39 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I corresponding to Figs. 1-6 and Claims 1-5, 7 and 33 in the reply filed on 03/11/2020 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 1-5, 7, 33, 36, 39 and 41 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed at least one of structures in an area, a number of flying devices in the area or a distance of the flight position from an airport”.  Para. 0073 states “urban areas in which there are buildings, in the vicinity of no-fly areas near airports, locations where there are many other flying devices, and locations in which sensor or camera measurements indicate that there is a structure nearby”.  Para. 0073 does not indicate multiple structures being detected nor a distance of the flight position from an airport.  This para. 0073 in the specification is broader than what applicant is claiming.  Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 33 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha (US 20160371987) in view of Hasegawa (US 20140213251) and in further view of Kotecha (herein after will be referred to as Kotecha ‘985) (US 20160371985).

Regarding claim 1, Kotecha discloses
a flying device that flies by being controlled from an external location, the flying device comprising:  [See Kotecha [0015] UAV is controlled by a UAV operator.]
a memory that stores a program; and a processor that executes the program; wherein the processor is configured to:  [See Kotecha [Fig. 8 and 0045] Devices (such as UAV) include processor and memory.]
select, from among a plurality of types of data generated by the flying device with different data sizes depending on a type, one or more types of data to be transmitted to the control device [See Kotecha [0044 and Fig. 7] Assigning quality indicator mappings for different types of data (control and image).  Also, see 0030, When congestion is encountered, lower priority traffic is discarded and/or delayed.  This shows that control and image data is transmitted or just control data and the image data is discarded and/or delayed based on network conditions.]
Kotecha does not explicitly disclose
determine a communication quality on a first wireless communication channel used for transmitting data to a control device that controls the flying device within a prescribed range from a flight position at which the flying device is flying; and 

However, Hasegawa does disclose
[See Hasegawa [0009] Determine a quality threshold in accordance with the location data and to determine whether to grant the request of the service in accordance with a comparison between the quality data and the quality threshold.  Also, see 0061 and Fig. 6, Computes the wireless communication quality threshold for each communication area.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kotecha to add the teachings of Hasegawa, in order to improve upon execution of wireless communication in areas with an imbalance in frequency utilization efficiency [See Hasegawa [0035]].
Kotecha (modified by Hasegawa) do not explicitly disclose
determine a communication quality on a first wireless communication channel used for transmitting data to a control device that controls the flying device within a prescribed range from a flight position at which the flying device is flying; and 
the attribute being assigned according to at least one of structures in an area, a number of flying devices in the area or a distance of the flight position from an airport,
However, Kotecha ‘985 does disclose
determine a communication quality on a first wireless communication channel used for transmitting data to a control device that controls the flying device within a prescribed range from a flight position at which the flying device is flying; and [See Kotecha ‘985 [Fig. 4 and 0038] Signal strength measurements determined by UAV and transmit this to UAV navigation component (250).  This component (25) also provides flight path information to the UAV (para. 0047).]

the attribute being assigned according to at least one of structures in an area, a number of flying devices in the area or a distance of the flight position from an airport, [See Kotecha ‘985 [0032] The coverage map includes estimated signal strength parameters associated with particular geo areas, where the areas are a measurement fo the ability of the UAV to transmit information, and the areas are chosen based on factors including the expected density of devices in a particular geo area.  Additionally, see para. 0034, signal strength, within a particular geo-area vary based on factors that lead to variations in signal strength that include buildings and/or natural topography, density of other mobile devices in the area, and/or raido interference from external sources.  Also, see Fig. 4, coverage areas include estimated signal strength and signal strength measurements.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kotecha (modified by Hasegawa) to add the teachings of Kotecha ‘985, in order to incorporate obvious teachings of radio interference sources when building a coverage map for a UAV such that the UAV properly transmits data according to the estimated signal strength in the coverage map.

Regarding claim 33, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 33.


wherein the processor is configured to: store, in a storage unit, a type of data that has not been selected from among the generated types of data, and transmit the stored type of data after the communication quality is recovered. [See Kotecha [0044 and Fig. 7] Assigning quality indicator mappings for different types of data (control and image).  Also, see 0030, When congestion is encountered, lower priority traffic is delayed (since the image data is being delayed due to network conditions, then it will wait till to the network conditions recover before transmitting).  Also, see Fig. 8, which shows the UAV device comprising a memory.]

Regarding claim 37, Kotecha (modified by Hasegawa and Kotecha ‘985) disclose the method of claim 33.  Furthermore, Kotecha discloses
wherein: in the selecting, a type of data that has not been selected from among the generated plurality of types of data is stored in a storage unit, and the stored type of data is transmitted after the communication quality is recovered.  [See Kotecha [0044 and Fig. 7] Assigning quality indicator mappings for different types of data (control and image).  Also, see 0030, When congestion is encountered, lower priority traffic is delayed (since the image data is being delayed due to network conditions, then it will wait till to the network conditions recover before transmitting).  Also, see Fig. 8, which shows the UAV device comprising a memory.]

wherein the processor is configured to: select the one or more types of data to be transmitted to the control device on the basis of the result of the comparison between the determined communication quality and the threshold that changes depending on the attribute assigned to the area to which the flight position belongs among the plurality of areas.  
However, Hasegawa does disclose
wherein the processor is configured to: select the one or more types of data to be transmitted to the control device on the basis of the result of the comparison between the determined communication quality and the threshold that changes depending on the attribute assigned to the area to which the flight position belongs among the plurality of areas. [See Hasegawa [0009] Determine a quality threshold in accordance with the location data (since this quality threshold is made based on the location data…the quality threshold will adapt/change according to the location data) and to determine whether to grant the request of the service in accordance with a comparison between the quality data and the quality threshold.]
Applying the same motivation as applied in claim 1.

Regarding claim 41, see examiners rejection for claim 39 which is analogous and applicable for the rejection of claim 41.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha (US 20160371987) in view of Hasegawa (US 20140213251) in view of Kotecha ‘985 (US 20160371985) and in further view of Lundqvist et al. (herein after will be referred to as Lundqvist) (US 20180242191).

Regarding claim 2, Kotecha (modified by Hasegawa and Kotecha ‘985) disclose the device of claim 1.  Furthermore, Kotecha does not explicitly disclose
wherein the processor is configured to: determine the communication quality at a predicted position, within the prescribed range, at which flight is predicted.  
However, Lundqvist does disclose
wherein the processor is configured to: determine the communication quality at a predicted position, within the prescribed range, at which flight is predicted. [See Lundqvist [0168] Prediction of the channel quality based on the predicted movement and/or future location.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kotecha (modified by Hasegawa and Kotecha ‘985)  to add the teachings of Lundqvist, in order to improve upon performance in a communication network [See Lundqvist [0005]] by predicting channel quality in a network which would decrease the amount of processing time required for quality reports.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha (US 20160371987) in view of Hasegawa (US 20140213251) in view of Kotecha ‘985 (US .

Regarding claim 3, Kotecha (modified by Hasegawa, Kotecha ‘985 and Lundqvist) disclose the device of claim 2.  Furthermore, Kotecha does not explicitly disclose
wherein the processor is further configured to: acquire radio signal state information indicating a radio signal strength distribution on the first wireless communication channel used for the data transmission;  wherein the processor is further configured to determine the communication quality corresponding to the predicted position on the basis of the radio signal state information.  
However, Yamauchi does disclose
wherein the processor is further configured to: acquire radio signal state information indicating a radio signal strength distribution on the first wireless communication channel used for the data transmission;  wherein the processor is further configured to determine the communication quality corresponding to the predicted position on the basis of the radio signal state information. [See Yamauchi [0017] Predicting radio wave condition based on current radio wave intensity (RSSI, see para. 0027) and position information.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kotecha (modified by Hasegawa, Kotecha ‘985 and Lundqvist) to add the teachings of Yamauchi, to apply actual network conditions such as RSSI when predicting channel quality in order to improve wireless communication network conditions [See Yamauchi [0036]].
s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha (US 20160371987) in view of Hasegawa (US 20140213251) in view of Kotecha ‘985 (US 20160371985) in view of Lundqvist (US 20180242191) and in further view of Lee et al. (herein after will be referred to as Lee) (US 20180129212).

Regarding claim 4, Kotecha (modified by Hasegawa, Kotecha ‘985 and Lundqvist) disclose the device of claim 2.  Furthermore, Kotecha does not explicitly disclose
wherein the processor is configured to: determine the predicted position on the basis of the flight position and a flight direction indicated by control information received from the control device.  
However, Lee does disclose
wherein the processor is configured to: determine the predicted position on the basis of the flight position and a flight direction indicated by control information received from the control device. [See Lee [0134 and Fig. 7] UAV to predict a standstill location based on movement distance which is associated and determined by direction and initial position.  The UAV is controlled by a user device.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kotecha (modified by Hasegawa, Kotecha ‘985 and Lundqvist) to add the teachings of Lee, in order to improve upon controlling a UAV to a desired location [See Lee [0004]].


wherein the processor is configured to: determine the predicted position after a prescribed time period has elapsed, further on the basis of a flight speed of the flying device.
However, Lee does dsiclose
wherein the processor is configured to: determine the predicted position after a prescribed time period has elapsed, further on the basis of a flight speed of the flying device. [See Lee [0134 and Fig. 7] UAV to predict a standstill location based on movement distance which is associated and determined by flight speed.  This predicted position will be calculated after a period of time due to processing of the control information from the user device.]
Applying the same motivation as applied in claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha (US 20160371987) in view of Hasegawa (US 20140213251) in view of Kotecha ‘985 (US 20160371985) and in further view of Yang (US 20190364451).

Regarding claim 7, Kotecha (modified by Hasegawa and Kotecha ‘985)  disclose the device of claim 1.  Furthermore, Wei does not explicitly disclose
wherein the processor is configured to: transmit to the control device, when the determined communication quality is less than a threshold value, report information indicating that the communication quality has become lower.  
However, Yang does disclose
wherein the processor is configured to: transmit to the control device, when the determined communication quality is less than a threshold value, report information indicating that the communication quality has become lower.  [See Yang [0109] Reporting condition includes when channel quality is lower than threshold value.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kotecha (modified by Hasegawa and Kotecha ‘985) to add the teachings of Yang, in order to improve the communication network by updating the network with reporting conditions when the network quality worsens.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486